Citation Nr: 1226529	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-31 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as related to exposure to herbicides or secondary to service-connected diabetes mellitus.

2.  Entitlement to an initial compensable rating for bilateral hearing loss for the period prior to December 2, 2009 and in excess of 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from July 1950 to July 1953 and from August 1953 to August 1970.  The Veteran is in receipt of a Combat Infantry Badge (CIB).

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that granted service connection and assigned a noncompensable disability rating for bilateral hearing loss, effective July 16, 2008, and declined to reopen a claim for service connection for hypertension.  Also from a February 2010 rating decision of the VARO in Seattle, Washington, that granted a higher 10 percent disability rating for bilateral hearing loss, effective December 2, 2009.

By way of history, service connection for hypertension was denied in July 1977 and September 1978 rating decisions and the RO declined to reopen the claim by way of an October 2006 rating decision.  However, the Board finds that the hypertension claim must be reconsidered as relevant service treatment records were received at VA, pertaining to the Veteran's first period of active service, in 2011.  See 38 C.F.R. § 3.156(c) (2011).  Accordingly, new and material evidence is not required to reopen the claim.  
 
Although the Veteran requested a Travel Board hearing in his August 2009 substantive appeal, he withdrew his request in writing in September 2011 and again in May 2012.  

The issue of an earlier effective date for the grant of service connection for bilateral hearing has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the Veteran's March 2010 written statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to the claim for service connection for hypertension, to include as related to exposure to herbicides or secondary to service-connected diabetes mellitus, the Board notes that the Veteran was afforded VA examinations in July 2007, September 2008, and November 2011.  None of these examination reports provided an opinion as to whether the Veteran's hypertension was related to service, to include as related to exposure to herbicides.  Moreover, there was no discussion of a February 1971 Fort Walters medical record showing that the Veteran's blood pressure was 140/98 and whether this was indicative of hypertension or an early manifestation of his currently diagnosed essential hypertension or an August 1992 Wilford Hall USAF Medical Center record noting that the Veteran has had hypertension for twenty two years.  Furthermore, with regard to the opinions of record, the VA examiners have opined that the Veteran's hypertension is not related to his service-connected diabetes mellitus.  

Moreover, the rationale behind the November 2011 opinion that aggravation by diabetes mellitus is not shown is not clear.  Allen v. Brown, 7 Vet. App. 439 (1995) (medical opinion that a disability is not caused by, due to, or related to a service-connected disorder is not tantamount to a negative finding with respect to aggravation).  Therefore, the Board considers that the above examinations are incomplete.   Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  In light of the foregoing, the Board finds that the Veteran should be afforded a new VA examination to address whether he currently has hypertension that is related to service, to include as related to exposure to herbicides or secondary to or aggravated by his service-connected diabetes mellitus.

In addition, the Veteran has continuously asserted that he was treated in 1970 and 1971 at Fort Walter, Texas for hypertension.  The Board notes that a February 1971 medical record from Beach Army Hospital in Fort Wolters, Texas shows that the Veteran was seen in the emergency room and that his blood pressure was 140/98.  However, there are no additional medical records showing that the Veteran was treated for or diagnosed with hypertension.  To ensure all due process, the Board finds that additional attempts should be made to obtain any outstanding medical records from this facility.  The Board's own research indicates that Beach Army Hospital is closed and as such alternative custodians of these records should be contacted.   

With regard to the claim for higher ratings for bilateral hearing loss, the Board initially notes that the Veteran has submitted March 2009 audiology records from Keesler Air Force Base that note comprehensive audiometry and a March 2009 audiometric evaluation result.  In addition, speech discrimination scores are recorded; however, the NU6 test was used rather than the Maryland CNC.  The March 2009 record notes that the Veteran received hearing aids from the VA two years earlier.   Hence, the RO should obtain all outstanding VA audiology records and treatment records pertaining to the Veteran's bilateral hearing loss from 2006 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran should also be asked to provide or authorize VA to obtain private medical records related to treatment for his bilateral hearing loss.  Moreover, another VA audiological examination is warranted.  When the Veteran's hearing was last tested on VA examination of September 2010, the examiner related that the Veteran "offered very poor attempts at repeating the words from the recorded material," but all previous tests showed either good or excellent ability to understand the same speech signal.  The examiner indicated that speech discrimination scores should not be used in evaluating the hearing loss.  As previous tests yielded reliable speech discrimination scores and the examiner reported that if speech recognition scores had indeed become this poor since the last test in December 2009, it would not be due to noise exposure but rather from some more recent neurological issue, another examination is warranted.    

The Board reminds the Veteran that the duty to assist is not a one-way street, and that he has a duty to cooperate, to include reporting for, and facilitating, examinations.  38 C.F.R. §§ 3.326 , 3.327, 3.655; see also Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide sufficient information and authorization, to request any additional evidence pertinent to the claim for higher initial ratings for bilateral hearing loss as well as any outstanding treatment records for hypertension.  After securing the necessary authorizations for release of that information, seek to obtain copies of all records referred to by the Veteran not already on file.  

If, after making reasonable efforts to obtain named non-Federal records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Attempt to obtain the Veteran's medical records dated from 1970 to 1975 at the Beach Army Hospital in Fort Wolters, Texas, from the appropriate custodian of the records, to include, but not limited to the National Personnel Records Center.  It is noted that the Veteran reports treatment at this facility following his discharge from active service, therefore, military retiree records should be requested.  

Also, if the Veteran identifies any additional Tricare records as relevant to his claims in response to step 1, attempt to obtain the named records from the appropriate facilities. 

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Obtain and associate with the record all outstanding VA audiology and medical records pertaining to the evaluation and treatment of the Veteran's bilateral hearing loss since 2006 and all outstanding records pertaining to the Veteran's hypertension.  All attempts to secure those records should be documented in the claims folder.  

4.  Schedule the Veteran for a VA examination by to determine the nature and etiology of his diagnosed hypertension.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. The examiner should provide the rationale for opinions expressed.  The examiner should provide the following information:

(a) Opine whether is at least as likely as not (50 percent or greater probability) the Veteran's hypertension began in or is related to service, including presumed exposure to herbicides, or whether hypertension manifested within one year of his discharge from service in August 1970.  If hypertension did manifest within one year of discharge, indicate the severity thereof.   A complete rationale for the opinion is requested.  

(b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by the Veteran's service-connected diabetes mellitus.  A complete rationale for the opinion is requested.  

(c) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension has been aggravated (increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected diabetes mellitus.  
A complete rationale for the opinion is requested.  

In providing these opinions, the examiner is requested to discuss the February 1971 Fort Walters medical record showing that the Veteran's blood pressure was 140/98 and whether this was indicative of hypertension or an early manifestation of his currently diagnosed essential hypertension and an August 1992 Wilford Hall USAF Medical Center record noting that the Veteran has had hypertension for twenty two years.

5.  Schedule the Veteran for an audiological examination to determine the current severity of his hearing loss.  The claims folder should be reviewed by the examiner and the examination report should note that review.  All necessary tests, to include audiological and Maryland CNC testing, should be performed.  The examiner should also discuss the functional impairment resulting from the service-connected hearing loss, including the impact on daily activities.  If speech discrimination testing is inappropriate or unreliable, the examiner should indicate the reason for such conclusions.

6.  Then, after ensuring the examination reports are adequate and conducting any additional development deemed warranted, readjudicate the claims, to include consideration of secondary service connection pursuant to 38 C.F.R. § 3.310  for the hypertension claim and of whether referral for consideration of an extraschedular rating is warranted pursuant to 38 C.F.R. § 3.321(b)(1)  for the bilateral hearing loss claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

